El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En estos tres pleitos fue demandado el Tesorero de Puerto Rico para que devolviese ciertas cantidades que le fueron pagadas bajo protesta como contribución impuesta de acuerdo con la Ley No. 60 aprobada el 28 de julio de 1925 para desarrollar las fuentes fluviales de esta isla; y los funda-mentos aducidos en los tres para sostener que esa ley es nula son los siguientes:
*153(a) Por contravenir y violar las disposiciones de la Ley Orgánica qne dispone que las leyes para la imposición de ■contribuciones en Puerto Rico serán uniformes; porque en diclia ley, si bien se impone una contribución de un décimo del uno por ciento sobre toda la propiedad inmueble de la isla, de Puerto Rico no exenta de tasación, exceptúa expre-samente de sus disposiciones la situada en Vieques y Cule-bra, y en que no impone una contribución similar sobre la propiedad mueble situada en Puerto Rico, la cual está sujeta a las contribuciones generales sobre la propiedad bajo el Código Político.
(ó) Porque delega poderes y facultades legislativas al Comisionado del Interior de Puerto Rico, que es un funcio-nario ejecutivo, en que deja, a su entera discreción si alguna fuente fluvial debe ser desarrollada lo mismo que en caso de que opte por desarrollar alguna, nada se especifica en la citada ley respecto a cuál debe serlo ni tampoco respecto al tiempo en que debe hacerse ni al orden que debe seguirse, y en que también deja a la entera discreción de dicho funcio-nario la cantidad y manera en que los fondos recaudados por la contribución deben ser invertidos y asimismo la clase, número y recompensa de los oficiales necesarios para llevar a cabo lo que en la ley se proyecta.
(c) Porque no es una contribución impuesta para fines públicos.
(ú) Porque priva o trata de privar a la Comisión de Ser-vicio Público de Puerto Rico de aquellos poderes conferidos ti dicha comisión por la Ley Orgánica de Puerto Rico, y viola la política declarada por el Congreso de Estados Unidos en la referida Ley Orgánica.
(e) Porque viola las disposiciones del artículo 34 de la' Ley Orgánica de Puerto Rico, relativas al título y manera de titular las leyes, en que no se incluyen en el título de-*154dicha, ley ni la exención de la contribución impuesta con-cedida a la propiedad inmueble de Culebra, y Vieques ni la apropiación especial hecha de los fondos generales del Te-soro de Puerto Rico, según se expone en la citada ley, y íambiéu porque en dicho título nada se dice acerca de la' venta y abastecimiento de agua, que por medio de la citada' ley se proyecta hacer al público y a los municipios de la-isla.
La corte de distrito dictó sentencia declarando sin lugar-las respectivas demandas y en el recurso de apelación que en esos pleitos interpusieron los respectivos demandante» alegan como errores de la corte inferior el no haber soste-nido cada uno de los fundamentos de nulidad alegados em-las demandas.
 La Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos ha resuelto en el casode Gallardo v. P. R. Ry. Light & Power Co., 18 Fed. Rep, (2d) pág. 918, todas las cuestiones que en estos recursos sepromueven por los apelantes en sentido contrario a sus pretensiones. liemos examinado detenidamente esa .decisión y estamos conformes con la conclusión a que en ella se llegay con sus fundamentos. Conviene agregar, además, que laexención del pago de las contribuciones para las islas deCulebra y de Vieques está justificada también porque la primera no tiene ríos y la segunda sólo tiene pequeñosarroyos, aparte de que por la distancia en que se encuentran de la Isla de Puerto Rico es casi imposible que puedan, recibir los beneficios de la ley para la cual la contribución seimpone.

Las sentencias apeladas en los tres casos deben ser con-firmadas.

El Juez Asociado Sr. Hutchison firmó conforme con el resultado.